DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 17 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20200336227 A1) in view of Zhang (US 20180019855 A1).
For claim 1, Takeda discloses a channel state information (CSI) transmission method (Abstract “properly control a CSI measurement resource and/or CSI reporting”), applied to a base station (FIG. 3B shows communication between a BS and a UE), comprising: 
transmitting indication information to user equipment (UE) (FIG. 3B shows ACTIVATION COMMAND is sent to UE from BS) by using downlink control information (DCI) ([0029] “The CSI trigger signaled from the radio base station is included in downlink control information (for example, DCI format 0/4)”), wherein the indication information is used for the UE to transmit CSI to the base station (FIG. 3B shows CSI Reporting is sent to BS from UE); and 
in a case of the periodic CSI reporting (P -CSI (Periodic CSI)), a wideband and/or a partial band are used as the frequency granularity, a short PUCCH and/or a long PUCCH are used as the physical channel”). 
Takeda is silent but Zhang, in the same filed of endeavor of wireless communication, discloses the DCI used for transmitting the indication information for transmitting CSI is a dedicated DCI ([0162] “the UE receives DCI or an RAR for triggering CSI report on an nth subframe, and the DCI is DCI for scheduling PDSCH receiving or PUSCH sending, or dedicated DCI”). OOSA would be motivated to substitute DCI in Takeda with the dedicated DCI by Zhang to yield desired results of delivering the indication information for CSI. 
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) at a time before the application was filed to substitute the DCI by Takeda with the dedicated DCI by Zhang for the benefit of ensuring the delivery of indication information for CSI ([0086] of Zhang).
Claim 8 is rejected because it is the computer-readable storage medium storing method performed by the UE side (via BS) of claim 1 and has the same subject matter.
Claim 33 is rejected because it is the corresponding UE that performs the method of claim 1 and has the same subject matter.
Claim 34 is rejected because it is the corresponding BS that performs the method of claim 8 and has the same subject matter.
Claim 35 is rejected because it is computer-readable storage medium for the method of claim 8 and has the same subject matter.
As to claims 2 and 9, Takeda in view of Zhang discloses claims 1 and 8, Zhang further discloses the dedicated DCI is predefined ([0086] “the DCI is … dedicated DCI”). The motivation to combine Takeda and Zhang is the same as described in the parent claims.
As to claims 7 and 17, Takeda in view of Zhang discloses claims 1 and 8, Takeda further discloses the CSI is aperiodic CSI transmitted by the UE to the base station (FIG. 3B in view of [0044] “an aperiodic CSI (A-CSI) trigger will be described in the following description”). 
Claims 5-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda Takeda in view of Zhang, further in view of Yin (US 20180220415 A1).
As to claims 5 and 12, Takeda in view of Zhang discloses claims 1 and 8, and Yin, in the same field of endeavor of 5G wireless communication, discloses the indication information comprises at least one of the following: a time interval, a starting symbol of the short PUCCH, a length of the short PUCCH, a starting resource block of the short PUCCH, a number of resource blocks occupied by the short PUCCH, frequency hopping information, or a cyclic redundancy check (CRC) value, the time interval is a time gap between a slot when the UE receives the indication information and a slot when the UE transmits the short PUCCH, and the frequency hopping information is used for indicating whether frequency hopping is required when the UE transmits the short PUCCH (“[0037] A user equipment (UE) is described. The UE includes a processor and memory in electronic ”). OOSA would be motivated to apply the teaching of Yin to the known method by Takeda to results predictable results of performing desired data communication (see MPEP 2143(D)). 
Therefore, it would be obvious to OOSA to apply the teaching of Yin to the wireless system disclosed by Takeda for the benefit of performing 5G communication ([0002] of Yin).
As to claims 6 and 13, Takeda in view of Zhang discloses claims 1 and 8, and is silent but Yin, in the same field of endeavor of 5G wireless communication, discloses the frequency hopping information is used for indicating that frequency hopping is required when the UE transmits the short PUCCH, and the indication information further comprises a starting resource block of a frequency domain resource of the UE after the configuration may include at least a starting symbol index, a starting resource block (RB) index, a number of symbols, a number of resource blocks (RBs), and whether frequency hopping is applied in a case of a short PUCCH with two symbols”). OOSA would be motivated to apply the teaching of Yin to the known method by Takeda to results predictable results of performing desired data communication (see MPEP 2143(D)). 
Therefore, it would be obvious to OOSA to apply the teaching of Yin to the wireless system disclosed by Takeda for the benefit of performing 5G communication ([0002] of Yin).
As to claim 14, Takeda in view of Zhang and Yin discloses claim 12, Yin further discloses the frequency hopping information is used for indicating that frequency hopping is required when the UE transmits the short PUCCH, and the method further comprises: determining, according to a predefined frequency hopping pattern, a starting resource block of a frequency domain resource of the UE after the frequency hopping ([0046] “In a case that intra-slot frequency hopping is adopted, the DMRS of one or two symbols is preferably mapped every hopping” and [0038] “The first higher layer configuration may include at least a starting symbol index, a starting resource block (RB) index, a number of symbols, a number of resource blocks (RBs), and whether frequency hopping is applied in a case of a short PUCCH with two symbols.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Zhang, further in view of Jung (US 20180368169 A1).
As to claim 15, Takeda in view of Zhang discloses claim 8, wherein a first time domain resource is a time domain resource used by the UE to transmit the CSI to the base station (FIG. 2 shows SLOT n including CSI-RS resource activation in view of [0085]-[0086] “As shown in FIG. 2, in a case that a slot where the UE receives the activation command is slot n”).
Takeda is silent but Jung, in the same field of endeavor of 5G wireless communication, discloses: the second time domain resource which is overlaps partially with the second time domain resource is a time domain resource used by the UE to transmit a scheduling request (SR) to the base station; and the short PUCCH comprises the CSI and the SR which are jointly encoded (FIG. 5 in view of [0045] and [0046] “In another example, if a UE has semi-statically configured short PUCCH/PUSCH, such as URLLC SR, resources … the UE can move short PUCCH/PUSCH transmissions within the long PUSCH/PUCCH resources. Furthermore, the UE can puncture the long PUSCH/PUCCH on the resource elements where short PUCCH(s)/PUSCH(s) are actually transmitted”). OOSA would be motivated to apply the teaching of Jung to the known method by Takeda to results predictable results of performing desired data communication (see MPEP 2143(D)). 
Therefore, it would be obvious to OOSA to apply the teaching of Jung to the wireless system disclosed by Takeda for the benefit of performing 5G communication ([0002] of Jung).
As to claim 16, Takeda in view of Zhang discloses claim 8, wherein a first time domain resource the first time domain resource is a time domain resource used by the UE to transmit the CSI to the base station (FIG. 2 shows SLOT n including CSI-RS resource activation in view of [0085]-[0086] “As shown in FIG. 2, in a case that a slot where the UE receives the activation command is slot n”). 
Takeda is silent but Jung, in the same field of endeavor of 5G wireless communication, discloses: a third time domain resource which is overlaps partially with the third time domain resource is a time domain resource used by the UE to transmit uplink data to the base station, and the method further comprises: discarding the uplink data (FIG. 5 in view of [0045] and [0046] “In another example, if a UE has semi-statically configured short PUCCH/PUSCH, such as URLLC SR, resources … the UE can move short PUCCH/PUSCH transmissions within the long PUSCH/PUCCH resources. Furthermore, the UE can puncture the long PUSCH/PUCCH on the resource elements where short PUCCH(s)/PUSCH(s) are actually transmitted”). OOSA would be motivated to apply the teaching of Jung to the known method by Takeda to results predictable results of performing desired data communication (see MPEP 2143(D)). 
Therefore, it would be obvious to OOSA to apply the teaching of Jung to the wireless system disclosed by Takeda for the benefit of performing 5G communication ([0002] of Jung).
Response to Arguments
Applicant’s arguments dated on 10/12/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYE WU/Primary Examiner, Art Unit 2462